                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


GEORGIA HENSON                                                                       PLAINTIFF


v.                                   Case No. 4:18-cv-4121


AETNA LIFE INSURANCE COMPANY                                                      DEFENDANT


                                            ORDER

       Before the Court is a Joint Stipulation of Dismissal With Prejudice. ECF No. 12. The

stipulation is filed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and the parties stipulate to the

voluntary dismissal of this action with prejudice. Accordingly, this action is DISMISSED WITH

PREJUDICE, with each party to bear its own attorneys’ fees and costs.

       IT IS SO ORDERED, this 23rd day of January, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            United States District Judge
